Dewey, J.*
This agreement was certainly less full in the detail of the precise undertakings of the parties than might be expected in an instrument of this character. There is no stipulation as to all the creditors, or any particular proportion of them, being required to execute it, nor any stipulation as to the time in which the creditors should execute it. If it be taken to be a mere stipulation with those creditors who signed it on the day of its date, then the duty devolved on the defendant forth with to make the conveyance to the trustees as security for those debts. We can hardly suppose the parties to have under stood the arrangement to be thus limited to that period of time but think that it was intended for a more general assignment, in which the creditors generally would be requested to participate. We think a reasonable time was to be allowed for pro*37curing the signatures of the creditors of the defendant and preparing to make his conveyance, before the defendant would be in default in not conveying his lands to the trustees. But we are also of opinion that eight months was as long a period as was required of the plaintiffs to postpone enforcing their demands, the defendant having always up to that period refused to execute and deliver the deed to the trustees, although requested so to do. In the opinion of the court the defendant violated his part of the agreement in not making the stipulated conveyance, as he was required to do, and therefore he cannot set up the written agreement of the 7th of October 1857 in bar of this suit.
Prior to the date of this suit he had made no conveyance to the trustees. On the 8th of April 1858, he mortgaged the land to a third person ; and as to a portion of the land embraced in his contract, upon the construction we give to it, this mortgage is siill outstanding; and the entire land stipulated to be conveyed was not embraced in the deed offered to the trustees on the 14th of July 1858.
It was urged on behalf of the defendant that the plaintiffs had absolutely extended the day of payment of their debt one year, by the articles of agreement, and this irrespectively of any conveyance as security for the same. Such a construction would be a very unreasonable one, binding one party exclusively without any corresponding benefit. Such was not the effect of this instrument. In the opinion of the court, the proviso, that the defendant should make and execute the mortgage applied to the plaintiffs’ stipulation to extend the time of payment, and in default of executing the same within a reasonable time, the plaintiffs were at liberty to enforce their demand.

Judgment for the plaintiffs.


 This and the following cases of this term were argued at Boston, in Janueti 1859, before Shaw, C. J., Dewey, Metcalf, and Bigelow, JJ.